Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application 
1.	Applicant’s arguments/remarks filed 24 January 2022 are acknowledged.   Claims 1-11 and 29-39 are currently pending.  Claims 12-28 were cancelled.  Claims 1-11 were previously withdrawn.  No amendments have been made.  Claims 29-39 are examined on the merits within. 

Maintained Rejections
Claim Rejections- 35 U.S.C. 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 29-33 and 35-39 is/are again rejected under 35 U.S.C. 103 as being unpatentable over Belmonte Martinez et al. (U.S. Patent Application Publication No. 2017/0071875) in view of Rhyu et al. (U.S. Patent Application Publication No. 2014/0322366) and Wolfe et al. (U.S. Patent Application Publication No. 2013/0222406).
	Belmonte Martinez et al. teach therapeutic compositions for the treatment of dry eye comprising a TRPM8 receptor agonist ligand.  See abstract.  Xerophthalmia or dry eye syndrome is a disease characterized by persistent dryness of the conjunctiva and opacity of the cornea.  See paragraph [0003].  Among improved dryness preparation solutions, hypromellose which is applied to the conjunctiva, are used.  See paragraph [0005].  Figure 4 shows an increase in tearing rate when 500 µM allyl-isothiocyanate is administered. See paragraph [0013].The composition can be administered by any route, including oral, with cellulose excipients.  See paragraph [0079]. 
	Belmonte Martinez et al. do not teach oral administration of allyl isothiocyanate. 
	Rhyu et al. teach the allyl isothiocyanate is a TRPA1 agonist yielding a pungent flavor.  See paragraph [0036].  In addition, Brassicaceae family plant extracts activate hTRPA, and being a natural compound, involve relatively few side effects in the body.  See abstract.  Wasabi is highly used as a seasoning sauce for fish and meat due to its distinctive spicy taste and is of the Brassicaceae family.   See paragraph [0018]. The pharmaceutical formulation is administered orally.  See paragraph [0081].  The formulation may be in the form of a capsule.  See paragraph [0083]. Pharmaceutically acceptable carriers include cellulose and water.  See paragraph [0080]. 
	Wolfe et al. teach that wasabi is a pungent spice that makes your eyes water.  See Table 1. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to orally administer allyl isothiocyanate to stimulate tearing.  One would have been motivated with a reasonable expectation of success because allyl isocyanate is a commonly known natural component of wasabi, a pungent flavorant known to causing tearing when administered orally.  Since Rhyu et al. teach formulating allyl isothiocyanate as a capsule with carriers such as water, the oral dosage form comprises a core and shell.  Since wasabi is a commonly used pungent flavorant and can be combined with water, it would have been well within the purview of the skilled artisan to administer the allyl isothiocyanate as a hydrated paste.  It would have been well within the purview of the skilled artisan to modify the amount of allyl isothiocyanate to achieve the desired amount of tear production.  

4.	Claim 34 is/are again rejected under 35 U.S.C. 103 as being unpatentable over Belmonte Martinez et al. (U.S. Patent Application Publication No. 2017/0071875) in view of Rhyu et al. (U.S. Patent Application Publication No. 2014/0322366) and Wolfe et al. (U.S. Patent Application Publication No. 2013/0222406) as applied to claims 29-33 and 35-39 above and further in view of Yoshida et al. (U.S. Patent Application Publication No. 2009/0105313).
	Neither Belmonte Martinez et al., Rhyu et al. or Wolfe et al. teach a hypromellose shell.	Yoshida et al. teach therapeutic agents of keratoconjunctival disorder including dry eyes.  See paragraph [0001].  The therapeutic agent can be administered orally or parenterally including tablets and capsules.  See paragraph [0011].  Hydroxypropylmethyl cellulose can be used as a coating agent.  See paragraph [0012]. 
	It would have been obvious to one of  ordinary skill in the art as of the effective filing date to use hydroxypropylmethyl cellulose as a shell material in a core shell oral dosage form because Yoshida et al. teach the effective use of hydroxypropylmethyl cellulose as shell components in oral forms used for treating dry eye conditions.  One would have been motivated with a reasonable expectation of success because Rhyu et al. teach that cellulose components are safely combined with allyl isothiocyanate components. 

Response to Arguments
	Applicant's arguments filed 24 January 2022 have been fully considered but they are not persuasive.
5.	Applicants argued, “Belmonte Martinez does not teach nor suggest orally administering allyl isothiocyanate for stimulating tearing. Belmonte Martinez suggests that activation of TRPA1 by treatment of allyl isothiocyanate would be insufficient to treat and/or relieve ocular diseases. Rhyu activates hTRPA1 by spraying in participants eyes. Wolfe relates to food and enhancement of flavors. Yoshida does not teach or suggest oral administration of allyl isothiocyanate.”
	In response to applicant’s arguments, the prior art of Belmonte Martinez was provided to show that allyl isothiocyanate is known to effectively increase tearing rate when 500 µM allyl-isothiocyanate is administered. See paragraph [0013].  Figure 4b shows a statistically significant increase in tear production with the administration of 500 µM allyl-isothiocyanate compared to the vehicle.  Thus Belmonte Martinez specifically show an increase in tear production.  Even if the focus of Belmonte Martinez is the TRPM8 agonist, the prior art still provides explicit support that 500 µM allyl-isothiocyanate increases tear production.  Rhyu et al. teach allyl isothiocyanate is a TRPA1 agonist yielding a pungent flavor.  See paragraph [0036]. The pharmaceutical formulation is administered orally.  See paragraph [0081].  Wolfe et al. teach that wasabi is a pungent spice that makes your eyes water.  See Table 1.  Thus it would have been obvious to one of ordinary skill in the art as of the effective filing date to orally administer allyl isothiocyanate to stimulate tearing with a reasonable expectation of success because Rhyu et al. teach that allyl isothiocyanate is a pungent flavorant and Wolfe et al. teach eyes watering from the pungent spice.  The prior art of Yoshida was provided to make obvious a hypromellose shell.
	Thus this rejection is maintained.



Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
7.	No claims are allowed at this time.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615